In an action to recover damages, inter alia, for breach of an express warranty, defendants appeal, by permission of this court, from an order of the Appellate Term, Second Judicial Department, entered May 22, 1964, which affirmed a judgment of the Civil Court of the City of New York, Queens County, entered May 3, 1963, in favor of the plaintiffs after a non jury trial. Order affirmed, with costs, on the opinion of the Appellate Term. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur. [43 Misc 2d 1065.]